Citation Nr: 1418313	
Decision Date: 04/24/14    Archive Date: 05/02/14

DOCKET NO.  10-08 978	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
St. Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for a hearing loss disability.

2.  Entitlement to service connection for tinnitus.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Harold A. Beach, Counsel



INTRODUCTION

The Veteran served on active duty in the United States Air Force from June 1962 to April 1966.

This matter came to the Board of Veterans' Appeals (Board) on appeal from an October 2008 rating decision by the RO.  


FINDINGS OF FACT

1.  The probative evidence of record shows that hearing loss disability was first manifested many years after service and that it is unrelated to  thereto.

2.  The probative evidence of record shows that tinnitus was first manifested many years after service and that it is unrelated thereto.


CONCLUSIONS OF LAW

1.  A bilateral sensorineural hearing loss disability is not the result of disease or injury incurred in or aggravated by service, nor may it be presumed to have been so incurred.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1131, 5103, 5103A (West 2002 and Supp. 2013); 38 C.F.R. §§ 3.159, 3.303, 3.307, 3.309, 3.385 (2013).

2.  Tinnitus is not the result of disease or injury incurred in or aggravated by service.  38 U.S.C.A. §§ 1110, 1131, 5103, 5103A (West 2002 and Supp. 2013); 38 C.F.R. §§ 3.159, 3.303 (2009).



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VA's Duty to Notify and Assist

Prior to consideration of the merits of the Veteran's appeal, the Board must determine whether VA has met its statutory duty to assist him in the development of the issues of entitlement to service connection for hearing loss disability and tinnitus.  38 U.S.C.A. §§ 5103, 5103A; 38 C.F.R. § 3.159.  After reviewing the record, the Board finds that VA has met that duty.

In June 2008, the VA received the Veteran's claims.  Following the receipt of those claims, the VA notified the Veteran of the criteria for service connection and set forth the criteria, generally, for rating service-connected disabilities and for assigning effective dates, should service connection be granted.  The VA also notified the Veteran of the information and evidence necessary to substantiate and complete his claims, including the evidence to be provided by him, and notice of the evidence VA would attempt to obtain.  

Following the notice to the Veteran, VA fulfilled its duty to assist him in obtaining identified and available evidence necessary to substantiate his claims.  In this case, VA obtained or ensured the presence of the Veteran's service treatment and personnel records; records reflecting the Veteran's treatment from November 1999 through February 2005 by J. D., M.D.; and records reflecting the Veteran's VA treatment from February 2003 through February 2010.  

In January 2010, the VA examined the Veteran to determine the nature and etiology of any hearing loss disability or tinnitus found to be present.  The VA examination reports show that the examiners reviewed the Veteran's past medical history, interviewed and examined the Veteran, documented his current medical conditions, and in a February 2010 addendum, rendered diagnoses and opinions consistent with the remainder of the evidence of record.  Therefore, the Board concludes that the VA examination is adequate for evaluation purposes.  38 C.F.R. § 4.2 (2013); see Barr v. Nicholson, 21 Vet. App. 303, 312 (2007) (holding that when VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate).

Finally, the VA offered the Veteran an opportunity to present additional evidence and argument at a hearing on appeal.  However, to date, he has declined to accept that offer.  

In sum, the Veteran has been afforded a meaningful opportunity to participate in the development of his appeal.  He has not identified any outstanding evidence which could support his claim; and there is no evidence of any VA error in notifying or assisting the Veteran that could result in prejudice to him or that could otherwise affect the essential fairness of the adjudication.  Accordingly, the Board will proceed to the merits of the appeal.

Analysis

Service connection may be granted for disability or injury incurred in or aggravated by active military service.  38 U.S.C.A. §§ 1110, 1131.  Generally, the evidence must show (1) the existence of a current disability; (2) the existence of the disease or injury in service, and; (3) a relationship or nexus between the current disability and any injury or disease during service.  See Cuevas v. Principi, 3 Vet. App. 542 (1992). 

For the purposes of applying the laws administered by VA, impaired hearing will be considered to be a disability when the auditory threshold in any of the frequencies 500, 1000, 2000, 3000, 4000 Hertz is 40 decibels or greater; or when the auditory thresholds for at least three of the frequencies 500, 1000, 2000, 3000, or 4000 Hertz are 26 decibels or greater; or when speech recognition scores using the Maryland CNC Test are less than 94 percent.  38 C.F.R. § 3.385.

For the showing of chronic disease in service there is required a combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time, as distinguished from merely isolated findings or a diagnosis including the word chronic.  When the disease identity is established, there is no requirement of evidentiary showing of continuity.  38 C.F.R. § 3.303(b). 

Continuity of symptomatology is required only where the condition noted during service (or in the presumptive period) is not, in fact, shown to be chronic or where the diagnosis of chronicity may be legitimately questioned.  When the fact of chronicity in service is not adequately supported, then a showing of continuity after discharge is required to support the claim.  Id. 

For certain organic diseases of the nervous system, such as sensory neural hearing loss disability, service connection may be presumed when such disability is shown to a degree of 10 percent or more within one year of the Veteran's discharge from active duty.  38 U.S.C.A. § 1101, 1112; 38 C.F.R. §§ 3.307, 3.309.  Such a presumption is rebuttable by affirmative evidence to the contrary.  38 U.S.C.A. § 1113; 38 C.F.R. § 3.307.  

In addition to the foregoing, service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).  

The Veteran contends that his hearing loss disability and tinnitus are primarily the result of acoustic trauma caused by his exposure to the sounds of jet engines in service.  He notes that his job in supply frequently took him to the flight line, where he was exposed to various types of aircraft.  He states that he has continued to experience hearing loss disability and tinnitus since that time; and therefore, he maintains that service connection is warranted.  However, after carefully considering the Veteran's claims in light of the record and the applicable law, the Board is of the opinion that the preponderance of the evidence is against those claims.  Accordingly, service connection for a hearing loss disability and tinnitus is not warranted, and the appeal will be denied.

The Board acknowledges that the Veteran is competent to give testimony about what he experienced during and since the conclusion of his service.  For example, he is competent to report that he was exposed to the sounds of jet engines in the service and that he has experienced hearing difficulty and ringing in his ears since that time.  See, e.g., Layno v. Brown, 6 Vet. App. 465 (1994).  In certain instances, lay evidence can be competent and sufficient to establish a diagnosis of a condition.  King v. Shinseki, 700 F.3d 1339, 1345 (Fed. Cir. 2012) (the Federal Circuit Court discussing 38 U.S.C.A. § 5107(b), 38 C.F.R. § 3.307(b), and its prior holdings in Buchanan v. Nicholson, 451 F.3d 1331, 1335 (Fed. Cir. 2006); Jandreau v. Nicholson, 492 F.3d 1372, 1376 (Fed. Cir. 2007); and Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009)).  Such cases may occur under the following circumstances: (1) when a layperson is competent to identify the medical condition, (2) when a layperson is reporting a contemporaneous medical diagnosis, or (3) when a lay person describes symptoms which are subsequently diagnosed by a medical professional.  See Jandreau, supra. 

Competency must be distinguished from weight and credibility, which are factual determinations going to the probative value of the evidence. See Rucker v. Brown, 10 Vet. App. 67 (1997).  In weighing credibility, VA may consider interest, bias, inconsistent statements, bad character, internal inconsistency, facial plausibility, self-interest, consistency with other evidence of record, malingering, desire for monetary gain, and demeanor of the witness.  Caluza v. Brown, 7 Vet. App. 498   (1995).  The Board may weigh the absence of contemporaneous medical evidence against the lay evidence in determining credibility, but the Board cannot determine that lay evidence lacks credibility merely because it is unaccompanied by contemporaneous medical evidence. Buchanan, supra. 

In deciding this appeal, the Board must weigh the evidence and decide where to give credit and where to withhold the same and, in so doing, accept certain medical opinions over others.  Schoolman v. West, 12 Vet. App. 307 (1999); Evans v. West, 12 Vet. App. 22 (1998).  The probative value of a medical opinion is generally based on the scope of the examination or review, as well as the relative merits of the expert's qualifications and analytical findings.  The probative weight of a medical opinion may be reduced if the examiner fails to explain the basis for an opinion. Sklar v. Brown, 5 Vet. App. 140 (1993).  In this regard, contemporaneous evidence has greater probative weight than a history reported by the Veteran.  Curry v. Brown, 7 Vet. App. 59 (1994).  However, medical evidence that is speculative, general or inconclusive in nature cannot support a claim.  See Obert v. Brown, 5 Vet. App. 30 (1993).

Although the Veteran argues that his current hearing loss disability and tinnitus are the result of his noise exposure in the service, such a question involves a medical issue. The question of etiology in this case may not be competently addressed by lay evidence. See Davidson, 581 F.3d at 1316.  As will be explained below, the probative medical evidence shows that the Veteran does not have a hearing loss disability or tinnitus as a result of his inservice noise exposure.  His lay assertion has been investigated by competent medical examination and found not supportable. Jandreau, 492 F.3d at 1376-77  . 

The Board also observes that the Veteran's contentions are not merely uncorroborated by the contemporaneous evidence; as discussed below, they are contradicted by more contemporaneous, probative, and accurate evidence of record.  Curry v. Brown, 7 Vet. App. 59 (1994) (Contemporaneous evidence has greater probative weight than a history reported by the Veteran.  ).  

The Veteran's service treatment records show that he had occasional ear problems, including perforated otitis media in June 1964, a left ear infection in September 1964, and slightly injected tympanic membranes in conjunction with tonsillitis in January 1965.  However, his service treatment records and the reports of his June 1962 service entrance examination and his April 1966 service separation examination, are negative for any complaints or clinical findings of tinnitus or a hearing loss disability for VA purposes.  

During his service entrance and separation examinations, the Veteran's highest puretone threshold at any of the applicable hertz levels was 15 decibels at 1000 hertz.  In this regard, the Board notes that prior to October 31, 1967, audiometric results were reported in American Standards Association (ASA) units.  Thereafter, those figures were converted to International Standard Organization (ISO) units which are in use today.  While the 15 decibel threshold at 1000 hertz under ISO standard translates to 25 decibels under ASA standards, such a threshold is below the criteria for a hearing loss disability under the VA criteria.  However, that does not end the inquiry.  The failure to meet the VA criteria at the time of the Veteran's separation from active service is not necessarily a bar to service connection for hearing loss disability.  He may nevertheless establish service connection by submitting evidence that the current disability is related to service.  Hensley v. Brown, 5 Vet. App. 155, 159-60 (1993); see 38 C.F.R. § 3.303(d) (2003); Heuer v. Brown, 7 Vet. App. 379, 384 (1995).

Although the Veteran contends that he has had hearing loss and tinnitus since service, the clinical evidence shows that such disorders were first manifested during a May 2008 consultation with the VA Audiology Service.  The VA consultant noted that the Veteran had tinnitus and opined that the Veteran's military noise exposure was more likely than not a contributing factor in his bilateral sensorineural hearing impairment.  However, the VA consultant stated that the results of the consultation were not adequate for rating purposes.  Therefore, in January 2010, the Veteran was examined by the VA to determine the nature and etiology of any hearing loss disability and/or tinnitus found to be present.  

While the results of the VA examination confirmed the presence of tinnitus and a mild to moderate sensorineural hearing loss, bilaterally, the VA examiner opined that it was less likely than not that either disorder was a result of his acoustic trauma in service.  He noted that the Veteran's hearing acuity in the service was within normal limits for VA purposes and that there was no significant hearing threshold shift during the Veteran's service.  The VA examiner also noted that following the service, the Veteran worked as a machinist and cabinet maker, but primarily as a postman.  The Veteran stated that although he did not wear ear protection, none of those occupations involve noise exposure.  

In a February 2010 addendum, the VA examiner reiterated his opinion that it was less likely than not that the Veteran's bilateral sensorineural hearing loss disability was related to service.  He emphasized that there was no evidence of tinnitus or hearing pathology, including a conductive hearing loss, in the service.  Rather, he cited the Veteran's age, occupational noise exposure, and other general health issues as contributing to the Veteran's current hearing loss disability and tinnitus.  The VA examiner also noted that there had been no conductive component associated with the May 2008 report of the VA audiologic consultation.  For those reasons, he concluded that the onset of the Veteran's hearing loss disability had occurred between 2008 and the present day.  Such a conclusion is consistent with records reflecting the Veteran's treatment between the time of his separation examination and 2008.  For example, during his November 1999 treatment by J. D., M.D., the Veteran responded "No", when asked if he had a hearing loss or ringing, discharge, or pain in his ears.  During a November 2004 VA Agent Orange Registry examination, the Veteran was found to have partial wax in his left ear; however, the examiner reported that his ears, generally and his eardrums were found to be normal.  

In light of the foregoing, the Board finds that the probative evidence of record shows that Veteran's tinnitus and bilateral sensorineural hearing loss were first manifested more than forty years after his separation from active duty.  Such a lengthy time frame without any clinical evidence to support the assertion of a continuity of symptomatology does not provide support for the Veteran's contentions that he experienced continuous hearing loss and tinnitus since service.  Indeed, it militates strongly against the claim.  See Mense v. Derwinski, 1 Vet. App. 354, 356 (1991) (affirming the Board where it found that Veteran failed to account for the lengthy time period after service for which there was no clinical documentation of the claimed condition).  

In sum, there is no competent evidence of a hearing loss disability or tinnitus during the Veteran's service, and there is no competent evidence of either disability for many years after his separation from the service.  Moreover, the preponderance of the competent evidence of record is against a finding of a nexus between either disability and the Veteran's service.  Therefore, the Board finds that the Veteran does not meet the criteria for service connection for a hearing loss disability or tinnitus.  Accordingly, service connection is not warranted, and the appeal is denied.  

In arriving at this decision, the Board has considered the doctrine of reasonable doubt.  However, that doctrine is only invoked where there is an approximate balance of evidence which neither proves nor disproves the claim.  In this case, the preponderance of the evidence is against the Veteran's claims.  Therefore, the doctrine of reasonable doubt is not applicable.  38 U.S.C.A. § 5107(b) (West 2002); 38 C.F.R. § 3.102 (2013). 


ORDER

Entitlement to hearing a loss disability is denied.

Entitlement to service connection for tinnitus is denied.


____________________________________________
KELLI A. KORDICH
Acting Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


